DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to  non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim relates to a computer-readable storage medium, the specification teaches in par. [0260] that the computer software product may be stored in a storage medium, such as ROM/RAM, magnetic disk, optical disc, etc., including several instructions that cause a computer device (which may be a personal computer, a server, or a network communication device such as a media gateway, etc.) to execute the methods in various embodiments or in parts of the various embodiments in this disclosure. Because there is no explicit definition of a storage medium it can be interpreted as transitory media such as carrier signals per se, which are non-statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shu U.S. PAP 2020/0066262 A1.

Regarding claim 1 Shu teaches a method for translating a discourse-level text (information processing method and device, and a storage medium, see abstract), the method comprising:
obtaining text to be translated, wherein the text to be translated is unit text in the discourse-level text to be translated (extracting a to-be-analyzed sentence and preceding sentences of the to-be-analyzed sentence from a session, see abstract); 
obtaining relevant text of the text to be translated, wherein the relevant text comprises at least one of preceding source text, succeeding source text, or preceding target text, wherein the preceding source text is at least one unit of text before the text to be translated in the discourse-level text, the succeeding source text is at least one unit of text after the text to be translated in the discourse-level text, and the preceding target text is translated text of the preceding source text (performing word segmentation on the to-be-analyzed sentence and the preceding sentences, to obtain a first feature set including a plurality of first features; extracting a second feature set including one or more second features from a first word set corresponding to the to-be-analyzed sentence and a second word set corresponding to the preceding sentences, one second feature including a phrase or sentence including a first word and a second word, the first word being one or more words in the first word set, and the second word being one or more words in the second word set, see abstract); 
and translating the text to be translated according to the relevant text (ur purpose is to translate the language A into a language B with concise and compact expressions, see par. [0176]).
Regarding claim 2 Shu teaches the method according to claim 1, wherein translating the text to be translated according to the relevant text comprises: translating the text to be translated according to the relevant text by using a pre-constructed encoding-and-decoding model (the mapping model being pre-constructed, see par. [0020]; end-to-end modeling is performed by using an encoder-decoder architecture, see par. [0176]).
Regarding claim 3 Shu teaches the method according to claim 2, wherein translating the text to be translated according to the relevant text comprises: 
obtaining an initial encoded result by encoding the text to be translated, wherein the initial encoded result represents semantic information of the text to be translated (end-to-end modeling is performed by using an encoder-decoder architecture, and a sentence with complete semantics may be automatically generated according to the preceding sentences and the to-be-analyzed sentence having missing information. In the framework, an encoding part may encode the input by using the LSTM, see par. [0176]); 
obtaining a relevant encoded result by encoding the relevant text, wherein the relevant encoded result represents semantic information of the relevant text (specific modeling process may include: splicing the inputted preceding sentences and the inputted to-be-analyzed sentence together, to obtain a spliced sentence. In an encoding process, by using a bi-directional LSTM and using each word as a center, embedding of the whole spliced sentence is extracted, see par. [0177]); 
obtaining a target encoded result by processing the initial encoded result with all or part of encoded results in the relevant encoded result, wherein the target encoded result represents the semantic information of the text to be translated and carries all or part of the semantic information of the relevant text (obtain probability distribution of a word to be generated next in a dictionary, and a word with a largest probability is used as the output, see par. [0177]);
and translating the text to be translated by decoding the target encoded result (The foregoing process is repeated until a terminator is generated. Therefore, a complete sentence is obtained and outputted, see par. [0177]).
Regarding claim 4 Shu teaches the method according to claim 3, wherein obtaining the initial encoded result by encoding the text to be translated comprises: 
obtaining the initial encoded result by encoding words of the text to be translated, wherein correspondingly (obtain a first feature set including a plurality of first features, see abstract), obtaining the relevant encoded result by encoding the relevant text comprises: 
encoding words of each text unit in the relevant text to obtain encoded results corresponding to respective text units, and determining the encoded results as the relevant encoded result ( some first vectors are obtained by encoding the to-be-analyzed sentence, and some first vectors are obtained by encoding the preceding sentence, see par. [0095]).
Regarding claim 5 Shu teaches the method according to claim 4, wherein after encoding the words of the text to be translated, the method further comprises: 
obtaining an accumulative result corresponding to the text to be translated by adding encoded results of the words of the text to be translated together, wherein correspondingly (: determining an average vector of the first vectors and using the average vector as the second vector, each element in the average vector being a ratio of a sum of elements at corresponding locations in the first vectors to a quantity of the first vectors, after encoding the words of each text unit in the relevant text, see par. [0096]), the method further comprises: 
adding, in a case that the relevant text comprises the preceding source text, encoded results of words of each unit of text in the preceding source text together, to obtain an accumulative result corresponding to each unit of text (he first determining sub-unit is specifically configured to determine an average vector of the first vectors, and use the average vector as the second vector, each element in the average vector being a ratio of a sum of elements at corresponding locations in the first vectors to a quantity of the first vectors, see par. [0146]);
adding, in a case that the relevant text comprises the succeeding source text, encoded results of words of each unit of text in the succeeding source text together (he preset classifier may calculate the matching degrees between the to-be-analyzed sentence and the sentence categories, see par. [0147]), 
to obtain an accumulative result corresponding to each unit of text (average vector being a ratio of a sum of elements at corresponding locations in the first vectors to a quantity of the first vectors, see par. [0146]);
and adding, in a case that the relevant text comprises the preceding target text, encoded results of words of each unit of text in the preceding target text together, to obtain an accumulative result corresponding to each unit of text (The completion means extracting some words or phrases in preceding sentences and adding the words or phrases into the to-be-analyzed sentence, to form a fluent and unambiguous sentence,  see par. [0168]).
Regarding claim 6 Shu teaches the method according to claim 3, wherein processing the initial encoded result with all or part of the encoded results in the relevant encoded result comprises: 
determining, in a case that the relevant text comprises the preceding source text, an encoded result of the preceding source text from the relevant encoded result (the second vector being a vector representing the to-be-analyzed sentence and the preset quantity of preceding sentences, see par. [0135]); 
determining, in a case that the relevant text comprises the succeeding source text, an encoded result of the succeeding source text from the relevant encoded result (obtain matching degrees between the to-be-analyzed sentence and sentence categories, see par. [0137]); 
and processing the initial encoded result according to the determined encoded result (the completed sentence may be outputted according to the inputted preceding sentences and the to-be-analyzed sentence, see par. [0175]).
Regarding claim 7 Shu teaches the method according to claim 6, wherein processing the initial encoded result according to the determined encoded result comprises: 
determining, in a case that the relevant text comprises the preceding source text, a correlation degree between the text to be translated and the preceding source text according to the initial encoded result of the text to be translated and the encoded result of the preceding source text (obtain matching degrees between the to-be-analyzed sentence and sentence categories, see par. [098]); 
determining, in a case that the relevant text comprises the succeeding source text, a correlation degree between the text to be translated and the succeeding source text according to the initial encoded result of the text to be translated and the encoded result of the succeeding source text (The matching degrees between the to-be-analyzed sentence and the sentence categories may be understood as probabilities at which the to-be-analyzed sentence belongs to the sentence categories, see par. [0099]); 
and processing the initial encoded result according to the determined encoded result and the determined correlation degree (the second vector is inputted into a SoftMax classifier, and the classifier outputs the matching degrees between the to-be-analyzed sentence and the sentence categories , see par. [0100]).
Regarding claim 8 Shu teaches the method according to claim 3, wherein translating the text to be translated by decoding the target encoded result comprises: 
decoding, in a case that the relevant text comprises the preceding target text, the target encoded result by using an encoded result of the preceding target text in the relevant encoded result (to obtain a global vector expression in a current important word, the vector, the hidden layers of the decoder, and a last generated word are inputted into the decoder together, to obtain probability distribution of a word to be generated next in a dictionary, and a word with a largest probability is used as the output, see par. [0177]).
Regarding claim 9 Shu teaches the method according to claim 8, wherein decoding the target encoded result by using the encoded result of the preceding target text in the relevant encoded result comprises: 
determining a correlation degree between the text to be translated and the preceding target text (obtain matching degrees between the to-be-analyzed sentence and sentence categories, see par. [0098]); 
and decoding the target encoded result according to the determined correlation degree and the encoded result of the preceding target text (Determine, according to the matching degrees between the to-be-analyzed sentence and the sentence categories, the sentence category to which the to-be-analyzed sentence belongs, see par. [0111]).
Regarding claim 10 Shu teaches the method according to claim 9, wherein determining the correlation degree between the text to be translated and the preceding target text comprises:
determining the correlation degree between the text to be translated and the preceding source text as the correlation degree between the text to be translated and the preceding target text (C in input is a previous sentence, that is, previous rounds of dialogs, q is a to-be-analyzed sentence, q′ is a completed sentence and has complete semantics, F is a constructed mapping model, and the completed sentence may be outputted according to the inputted preceding sentences and the to-be-analyzed sentence, see par. [0175]).
Regarding claim Shu teaches an apparatus for translating a discourse-level text (information processing method and device, and a storage medium, see abstract), the apparatus comprising: 
a to-be-translated text obtaining unit, configured to obtain text to be translated, wherein the text to be translated is unit text in the discourse-level text to be translated (extracting a to-be-analyzed sentence and preceding sentences of the to-be-analyzed sentence from a session, see abstract); 
a relevant text obtaining unit, configured to obtain relevant text of the text to be translated, wherein the relevant text comprises at least one of preceding source text, succeeding source text, and preceding target text, the preceding source text is at least one unit of text before the text to be translated in the discourse-level text, the succeeding source text is at least one unit of text after the text to be translated in the discourse-level text, and the preceding target text is translated text of the preceding source text  (performing word segmentation on the to-be-analyzed sentence and the preceding sentences, to obtain a first feature set including a plurality of first features; extracting a second feature set including one or more second features from a first word set corresponding to the to-be-analyzed sentence and a second word set corresponding to the preceding sentences, one second feature including a phrase or sentence including a first word and a second word, the first word being one or more words in the first word set, and the second word being one or more words in the second word set, see abstract); 
and a to-be-translated text translation unit, configured to translate the text to be translated according to the relevant text (our purpose is to translate the language A into a language B with concise and compact expressions, see par. [0176]).
Regarding claim 12 Shu teaches the apparatus according to claim 11, wherein the to-be-translated text translation unit is configured to translate the text to be translated according to the relevant text by using a pre-constructed encoding-and-decoding model (the mapping model being pre-constructed, see par. [0020]; end-to-end modeling is performed by using an encoder-decoder architecture, see par. [0176])
Regarding claim 13 Shu teaches the apparatus according to claim 12, wherein the to-be-translated text translation unit comprises:
 a first encoding subunit, configured to obtain an initial encoded result by encoding the text to be translated, wherein the initial encoded result represents semantic information of the text to be translated (end-to-end modeling is performed by using an encoder-decoder architecture, and a sentence with complete semantics may be automatically generated according to the preceding sentences and the to-be-analyzed sentence having missing information. In the framework, an encoding part may encode the input by using the LSTM, see par. [0176]); 
a second encoding subunit, configured to obtain a relevant encoded result by encoding the relevant text, wherein the relevant encoded result represents semantic information of the relevant text (specific modeling process may include: splicing the inputted preceding sentences and the inputted to-be-analyzed sentence together, to obtain a spliced sentence. In an encoding process, by using a bi-directional LSTM and using each word as a center, embedding of the whole spliced sentence is extracted, see par. [0177]); 
a result processing subunit, configured to obtain a target encoded result by processing the initial encoded result with all or part of encoded results in the relevant encoded result, wherein the target encoded result represents the semantic information of the text to be translated and carries all or part of the semantic information of the relevant text  (obtain probability distribution of a word to be generated next in a dictionary, and a word with a largest probability is used as the output, see par. [0177]);
and a decoding implementation subunit, configured to translate the text to be translated by decoding the target encoded result (The foregoing process is repeated until a terminator is generated. Therefore, a complete sentence is obtained and outputted, see par. [0177]).
Regarding claim 14 Shu teaches the apparatus according to claim 13, wherein the decoding implementation subunit is configured to decode, in a case that the relevant text comprises the preceding target text, the target encoded result by using an encoded result of the preceding target text in the relevant encoded result (Determine, according to the matching degrees between the to-be-analyzed sentence and the sentence categories, the sentence category to which the to-be-analyzed sentence belongs, see par. [0111]).
Regarding claim 15 Shu teaches an apparatus for translating a discourse-level text, the apparatus comprising: a processor, a memory, and a system bus, wherein, the processor and the memory are connected with each other by the system bus, and the memory is configured to store one or more computer programs, the one or more computer programs comprising instructions that, when executed by the processor, cause the processor to execute the method according to claim 1 (An embodiment of this application further provides a computer device. The computer device may be the foregoing electronic device. As shown in FIG. 8, the computer device includes one or more processors (CPU) 802, a communications module 804, a memory 806, a user interface 810, and a communications bus 808 for interconnecting these components, see par. [0192]).
Regarding claim 16 Shu teaches a computer-readable storage medium, comprising instructions that, when running on a computer, cause the computer to execute the method according to claim 1 (The embodiments of the present invention further provide a non-volatile computer-readable storage medium, storing a computer program, when being executed by a processor, the program implementing the steps (such as S201 to S204 or S301 to S305) according to any one of the foregoing methods, see par. [0191]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Norouzi ‘435 teaches a neural network translation system which uses long short-term memory to process input tokens, see abstract.
Shin ‘947 teaches a neural machine translation system which uses an encoder-decoder mechanism, see par. [0019].
Lee ‘545 teaches a construction method for a machine translation neural network which uses semantic information and includes an encoder and decoder, see par. [0043-0046].
Song ‘855 teaches a translation generating method which trains an encoding/decoding model using text vectors, see par. [0051].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656